Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 01/07/2022.
Claims 1-2, 4-7, 9-12, 14-17, 19-21, 23-25, 27 are currently pending. 
Claims 1, 4, 6, 9, 11, 14, 16, 19-20, 23-24, 27 are currently amended.
Claims are 3, 8, 13, 18, 22, 26 are canceled.


Allowable Subject Matter
Claims 1-2, 4-7, 9-12, 14-17, 19-21, 23-25, 27 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2, 4-7, 9-12, 14-17, 19-21, 23-25, 27 are considered allowable because the prior art does not teach limitations including: 
“prior to the transmitting of the multiple flits, determining to send the packet based on a number of credits for the virtual channel of the destination, a count of the multiple flits, and a count of flits in the packet; and based on the two or more of the multiple flits being sent on the transfer cycle and being part of the packet directed to the virtual channel, modifying data representing [[a]] the number of credits for the virtual channel of the destination by ,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 6, 11.

“assembling a data packet from data in the first buffer, the data packet comprising a set of flits including the two or more flits and additional flits received on one or more additional transfer cycles, each flit of the set of flits being directed to the first virtual channel; and causing the logic to send a credit return packet to the source, the credit return packet returning one credit for each transfer cycle on which at least one flit of the set of flits was received, the returned credit indicating buffer space available for the source,” in addition to other claim limitations as recited, in various permutations, in independent claims 16, 20, 24.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Safranek et al (US 20210117350) pertains to a Credit-based flow control method that can be used to realize virtual channels and networks utilizing the interconnect fabric. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419